Citation Nr: 0204034	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  98-08 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1. Entitlement to service connection for an organic sleep 
disorder.  

2. Entitlement to service connection for a cardiovascular 
disorder.  

3. Entitlement to service connection for a disability 
manifested by night sweats.  

(The issues of entitlement to service connection for 
headaches, impaired vision, and muscle spasms and the 
propriety of an initial rating of 30 percent for post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  His service included a period of duty in the Republic 
of Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Tthe Board has determined that, prior to final adjudication 
of these issues of entitlement to service connection for 
headaches, impaired vision, and muscle spasms and the 
propriety of an initial rating of 30 percent for post-
traumatic stress disorder (PTSD), additional development of 
the claims is necessary.  The Board is, therefore, 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2. Cardiovascular disease is not of service origin.

3. An organic sleep disorder is not of service origin.

4. A disability manifested by night sweats is not of service 
origin.


CONCLUSIONS OF LAW

1. Cardiovascular disease was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp.2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  

2. A disability manifested by night sweats was neither 
incurred in nor aggravated by service.  38 U.S.C.A. 
§§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

3. An organic sleep disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303, (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that at the time that the 
entrance examination, the veteran reported a history pain in 
the chest.  All pertinent systems were clinically evaluated 
as normal.  The service treatment records show no complaint 
or finding pertaining to a cardiovascular disorder, including 
chest pain, a sleep disorder, or night sweats.  The 
separation examination was conducted in July 1969.  At that 
time all pertinent systems were clinically evaluated as 
normal. 

The veteran received intermittent treatment at private 
facilities from 1983 to 1992 for various disorders.  During 
this period several diastolic readings of 90 were recorded.  
In February 1989 he complained of chest pain. 

VA outpatient treatment records, dated during 1992, show that 
the veteran was seen for various complaints, including chest 
pain.  In March 1992 he reported a sensation like heartburn 
which had been present the prior 2 to 3 years.  The pertinent 
assessment included chest pain, atypical, more suggestive of 
gastrointestinal origin.  

An examination was conducted by VA in June 1992.  The 
evaluation showed that his cardiovascular and musculoskeletal 
systems were normal.  No reference was made to a sleep 
disorder or night sweats.

During a psychiatric examination, his primary complaint was 
insomnia.  It was noted that he had not been diagnosed with 
any organic disease.  No diagnosis of a physical disorder was 
made.  

The veteran was treated at VA and private facilities from 
1993 to May 2001 for several disorders.  Private medical 
records show that the veteran was treated in November 1994 
for complaints of chest pain.  The impression was atypical 
chest pain, noncardiac.  The veteran was hospitalized at a 
private facility in October 1996.  At that time, the 
diagnoses were atherosclerotic heart disease, manifest as 
angina pectoris, late Class III; multivessel coronary artery 
disease; and preserved left ventricular systolic and 
diastolic function.  Subsequently the veteran continued 
received intermittent treatment at VA and private facilities 
for several problems, including cardiovascular disease.  
Beginning in the late 1990s sleep apnea was diagnosed.

The veteran testified at a videoconference hearing before the 
undersigned member of the Board in November 2001.  The 
testimony was primarily involved the veteran's claim for an 
increased rating for PTSD.  

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not applicable to the current appeal.

The RO has not had the opportunity to review the veteran's 
claims, which are the subject of this decision in conjunction 
with the new legislation.  However, the Board finds that the 
veteran was notified of the requirements necessary to 
establish his claims in the supplemental statements of the 
case.  Also, all pertinent available evidence identified by 
the veteran has been obtained.  Consequently, the Board finds 
that the requirements of the VCAA and its implementing 
regulations have been met by VA.  The Board further finds 
that the current decision is not prejudicial to the veteran 
and the Board will proceed with its adjudication of the 
veteran's appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or if 
pre-existing active service was aggravated therein.  
38 U.S.C.A. § 1110.  In addition, certain chronic diseases, 
including cardiovascular disease, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6) 
(2001).  Regulations provide a list of diseases that are 
considered to be associated with herbicide exposure for 
purposes of presumptive service connection.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 38 
C.F.R. § 3.307(d) are satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, porphyria cutanea tarda, soft-tissue 
sarcoma, multiple myeloma, certain respiratory cancers and 
type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes).

Where chloracne or other acneform disease consistent with 
chloracne or porphyria cutanea tarda becomes manifest to a 
compensable degree within one year of the last date on which 
the veteran was exposed to an herbicide agent during active 
service; where respiratory cancer becomes manifest to a 
compensable degree within thirty years of the last date on 
which the veteran was exposed to an herbicide agent during 
active service; and where Hodgkin's disease, non-Hodgkin's 
lymphoma, soft-tissue sarcoma, or multiple myeloma becomes 
manifest to a compensable degree any time after service, 
service incurrence will be presumed.

In addition, service connection is warranted for acute and 
subacute peripheral neuropathy that manifests itself to a 
degree of 10 percent at or within a year after the date of 
the last exposure to an herbicide agent and prostate cancer 
that manifests itself to a degree of 10 percent at any time 
after exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2001).

Aside from these presumptive provisions, service connection 
might be established by satisfactory proof of direct service 
connection.  See Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 
1994).

The veteran's statements and testimony are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise and is it not contended 
otherwise.

The veteran's main contention is that his sleep disorder, 
cardiovascular disease, and night sweats are due to his 
exposure to the defoliant Agent Orange during service.  
Regulations applicable to defoliant exposure do not make 
reference to any of the disabilities for which he is claiming 
service connection.  Therefore, service connection under the 
presumptive provisions of these regulations is not warranted.  

Nevertheless, service connection may still be established 
based upon direct service connection.  In this regard, the 
service medical records show no complaints of a sleep 
disorder, night sweats or a cardiovascular disorder, to 
include chest pain.  Elevated blood pressure readings were 
recorded beginning in the early 1980s, many years after 
service with heart disease diagnosed in the 1990s, again many 
years after service.  

Sleep apnea was also diagnosed in the 1990s, many years after 
service.  There is no current diagnosis of a disorder 
manifested by night sweats.  There is no medical evidence of 
record which relates these disorders directly to active duty 
or any incident therein.  The Board points out that any 
impairment of sleep or night sweats which are associated with 
the PTSD are included in the evaluation for that disorder.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims and service 
connection for an organic sleep disorder, cardiovascular 
disease, and a disability manifested by night sweats is not 
warranted.   


ORDER

Entitlement to service connection for an organic sleep 
disorder, cardiovascular disease, and a disability manifested 
by night sweats is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

